BERRY PLASTICS CORPORATION 101 Oakley Street Evansville, IN 47710 July 13 , 2012 VIA EDGAR United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, DC 20549-7010 Attention: Terence O’Brien Tracey Smith Al Pavot RE: Berry Plastics Corporation Form 10-K for Fiscal Year Ended October 1, 2011 Filed December 19, 2011 File No. 33-75706-01 Dear Mr. O’Brien , Ms. Smith and Mr. Pavot : Please find below the responses of Berry Plastics Corporation (“ we,” “us,” “our ” or the “Company”) to the comments of the staff (the “Staff”) of the Division of Corporation Finance of the Securities and Exchange Commission (the “Commission”) provided during a telephone conversation held June 28, 2012 regarding the Company’s Annual Report on Form 10-K for Fiscal Year Ended October 1, 2011 (the “Form 10-K”). Our response below is set forth underneath the italicized comment reproduced from the call. 1. The Staff has requested that we revise our proposed Guarantor and Non-Guarantor Financial Information footnote presentation to quantify changes to the condensed supplemental consolidated financial statements in a tabular format within your revised disclosure. In response to the Staff’s request, we have provided the revised disclosure as set forth below: 14. Guarantor and Non-Guarantor Financial Information The Company has notes outstanding which are fully, jointly, severally, and unconditionally guaranteed by substantially all of Berry’s domestic subsidiaries. Separate narrative information or financial statements of the guarantor subsidiaries have not been included because they are wholly owned by the parent company and the guarantor subsidiaries unconditionally guarantee such debt on a joint and several basis. Presented below is condensed consolidated financial information for the parent company, guarantor subsidiaries and non-guarantor subsidiaries. Our guarantor financial information includes substantially all of our domestic operating subsidiaries and our non-guarantor subsidiaries include our foreign subsidiaries and BP Parallel, LLC, a domestic non-guarantor subsidiary that was established to repurchase debt obligations of the Company and Berry Plastics Group, Inc., the parent company of Berry Plastics Corporation. These debt repurchases were all made in open-market transactions with third parties. See footnotes three and eleven for additional discussion of these transactions. 1 The Company has revised its presentation for the Guarantor and Non-Guarantor Financial Information from what was initially filed in our Form 10-K on December 19, 2011. The Company uses the equity method to account for its investment in its subsidiaries. The revised presentation separates intercompany receivable balance that was previously included in our Parent Company – Investment in Subsidiary line item on the balance sheet. The revised presentation also separates the intercompany payable from total equity. There is no stated redemption date on these intercompany balances, so they are recorded as a current asset and a current liability in our balance sheet. We have also revised the presentation of our statement of cash flows and reclassified the activity for our Parent Company from Operating Activities to Investing Activities and for our Guarantor and Non-Guarantor subsidiaries from Operating Activities to Investing and Financing Activities. The principal elimination entries eliminate investments in subsidiaries, intercompany balances and repurchases of debt obligations of Berry Plastics Corporation by BP Parallel, LLC. The below tables represent changes fromour originally filed Condensed Supplemental Consolidated Financials: Condensed Supplemental Consolidated Balance Sheet As of Fiscal Year end 2011 Parent Company Guarantor Subsidiaries Non-Guarantor Subsidiaries Eliminations Total Intercompany receivable 4,016 - - (4,016) - Investment in Subsidiaries (4,016) - - 4,016 - Total Assets $ - $ - $ - $ - $ - Intercompany payable - 3,956 60 (4,016) - Total equity - ( 3,956) (60) 4,016 - Total Liabilities & Equity $ - $ - $ - $ - $ - Condensed Supplemental Consolidated Balance Sheet As of Fiscal Year end 2010 Parent Company Guarantor Subsidiaries Non-Guarantor Subsidiaries Eliminations Total Intercompany receivable 3,691 - - (3,691) - Investment in Subsidiaries (3,691) - - 3,691 - Total Assets $ - $ - $ - $ - $ - Intercompany payable - 3,638 53 (3,691) - Total equity - ( 3,638) (53) 3,691 - Total Liabilities & Equity $ - $ - $ - $ - $ - 2 Condensed Supplemental Consolidated Statement of Cash Flows Fiscal 2011 Parent Company Guarantor Subsidiaries Non-Guarantor Subsidiaries Eliminations Total Cash Flow from Operating Activities $ (166) $ 186 $ (20) $ - $ - Cash Flow from Investing - (Contributions) distributions to/from subsidiaries (39) - - 39 - Changes in intercompany balances 166 - - (166) - Investment in Berry Plastics debt securities - - (39) 39 - Net cash used in investing activities 127 - (39) (88) - Cash Flow from Financing Repayment of long-term debt 39 - - (39) - Changes in intercompany balances - (186) 20 166 - Contribution from Parent - - 39 (39) - Net cash provided by financing activities 39 (186) 59 88 - Condensed Supplemental Consolidated Statement of Cash Flows Fiscal 2010 Parent Company Guarantor Subsidiaries Non-Guarantor Subsidiaries Eliminations Total Cash Flow from Operating Activities $ 71 $ (23) $ (48) $ - $ - Cash Flow from Investing - (Contributions) distributions to/from subsidiaries (81) - - 81 - Changes in intercompany balances (71) - - 71 - Investment in Berry Plastics debt securities - - (56) 56 - Net cash used in investing activities (152) - (56) 208 - Cash Flow from Financing Repayment of long-term debt 56 - - (56) - Changes in intercompany balances - 23 48 (71) - Contribution from Parent - - 81 (81) - Net cash provided by financing activities 56 23 129 (208) - 3 Condensed Supplemental Consolidated Statement of Cash Flows Fiscal 2009 Parent Company Guarantor Subsidiaries Non-Guarantor Subsidiaries Eliminations Total Cash Flow from Operating Activities $ (199) $ 184 $ 15 $ - $ - Cash Flow from Investing - (Contributions) distributions to/from subsidiaries (190) - - 190 - Changes in intercompany balances (199) - - (199) - Investment in Berry Plastics debt securities - - (21) 21 - Net cash used in investing activities 9 - (21) 12 - Cash Flow from Financing Repayment of long-term debt 21 - - (21) - Changes in intercompany balances - (184) (15) 199 - Contribution from Parent - - 190 (190) - Net cash provided by financing activities 21 (184) 175 (12) - The tables below represent our Condensed Supplemental Consolidate Financials: Condensed Supplemental Consolidated Statements of Operations Fiscal 2011 Parent Company Guarantor Subsidiaries Non- Guarantor Subsidiaries Eliminations Total Net sales $ 695 — Cost of sales — Selling, general and administrative expenses 56 30 — Restructuring and impairment charges, net 30 1 — Other operating expenses — 11 28 — 39 Operating income (loss) 70 — 42 Other income 62 — — 61 Interest expense, net 49 — Equity in net income of subsidiaries 85 — — — Gain (loss) from continuing operations before income taxes 66 85 Income tax expense (benefit) 16 2 — Net income (loss) $ (149) $ (229) 4 Condensed Supplemental Consolidated Statements of Operations Fiscal 2010 Parent Company Guarantor Subsidiaries Non- Guarantor Subsidiaries Eliminations Total Net sales $ 758 $3,166 $333 — $4,257 Cost of sales 709 2,666 292 — 3,667 Selling, general and administrative expenses 63 285 31 — 379 Restructuring and impairment charges, net 15 24 2 — 41 Other operating expenses 12 17 17 — 46 Operating income (loss) (41) 174 (9) — 124 Other income (19) — — — (19) Interest expense, net 54 229 (51) — 232 Gain (loss) from continuing operations before income taxes (76) (55) 42 (89) Income tax expense (benefit) (8) (17) 4 — (21) Net income (loss) $(68) $ (38) $38 — $ (68) 5 Condensed Supplemental Consolidated Statements of Operations Fiscal 2009 Parent Company Guarantor Subsidiaries Non- Guarantor
